Citation Nr: 1647034	
Decision Date: 12/15/16    Archive Date: 12/30/16

DOCKET NO.  11-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent disabling for post-traumatic stress disorder (PTSD), prior to January 26, 2012.

2.  Entitlement to an initial rating in excess of 70 percent disabling for PTSD from January 26, 2012. 

3.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU). 


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1969 to February 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Indianapolis, Indiana, regional office (RO) of the Department of Veterans Affairs (VA).  That decision granted entitlement to service connection for PTSD, rated 50 percent disabling, effective May 21, 2008.  In January 2014, the RO increased the rating for PTSD to 70 percent, effective January 26, 2012.  Entitlement to TDIU has been developed as an element of the initial rating for PTSD.

The Veteran testified at a Board videoconference hearing before the undersigned in November 2015.  The transcript is associated with the claims file.  

In March 2016, the Board remanded this matter for further development.

During the course of the appeal, the Veteran changed representatives and now is unrepresented.  In April 2008, the Veteran appointed The American Legion as his representative.  See April 2008 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative.  In November 2015, the Veteran appointed attorney Andrew R. Rutz as his representative.  See November 2015 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  

In November 2015, the Veteran's attorney requested that the Board videoconference hearing scheduled for 4 days later be delayed.  Such correspondence was not added to the Veteran's claims file until after the November 17, 2015 Board hearing.  At the November 17, 2015 Board hearing, the Veteran was represented by a member of The American Legion.  Accordingly, in January 2016, the Board sent the Veteran a letter following up on the November 2015 request for a hearing continuance and inquiring as to whether the Veteran wished to have a new hearing.  In March 2016, as the Board had not yet received a response to the January 2016 letter, the Board remanded this matter to schedule the Veteran for a new hearing.  However, in a statement dated February 2016, the Veteran withdrew his request for a new hearing.

In March 2016, the Veteran indicated that he wished to withdraw his appointment of an attorney as his representative.  He also indicated that he would like his prior representative, from The American Legion, to be active on his case.  However, no VA Form 21-22 was filed.  In a May 2016 letter, the Board indicated that it no longer recognized the attorney as the Veteran's representative pursuant to the Veteran's revocation, and that the Veteran could appoint another VSO or attorney if he wished.  The Veteran has not appointed a new VSO or attorney.

The issue of entitlement to service connection for osteoporosis as secondary to the Veteran's service-connected PTSD was raised in statements made during the December 2011 RO hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of entitlement to an initial rating in excess of 50 percent disabling for PTSD and to TDIU prior to January 26, 2012, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  During the November 2015 Board hearing, the Veteran withdrew his claim for a rating in excess of 70 percent for PTSD.

2.  The Veteran's service connected disabilities have precluded gainful employment since May 21, 2008.



CONCLUSION OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran pertaining to the issue of entitlement to a rating in excess of 70 percent for PTSD are met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The criteria for TDIU have been met since May 21, 2008.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Rating in Excess of 70 Percent

Although a claimant is presumed to be seeking the maximum benefit available by law, he may choose to limit the claim to a lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  During his November 2015 Board hearing, the Veteran stated that he was satisfied with the 70 percent rating for PTSD and that his disability did not warrant a 100 percent rating; he wished to continue his appeal with regard to entitlement to TDU.  

There is no longer an allegation of error of fact or law with respect to entitlement to a rating in excess of 70 percent.  Consequently, dismissal of the pending appeal for a rating in excess of 70 percent for PTSD is warranted.  See 38 U.S.C.A. § 7105(d); 38 C.F.R. § 20.204(b).  The appeal, to this extent is dismissed.  Id.

TDIU.

TDIU is provided where service connected disabilities preclude gainful employment that would otherwise be consistent with the Veteran's education or occupational experience; provided there is a single service connected disability rated at least 60 percent disabling; or a combination of disabilities rated at least 70 percent disabling with one disability rated 40 percent disabling or more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2015).

Effective May 21, 2008, the Veteran's service connected disabilities consisted of PTSD rated 50 percent disabling; tinnitus, rated 10 percent disabling; and hearing loss rated noncompensable.  He had a 60 percent combined rating.  Because the rating decision granting service connection shows that these disabilities were all, at least in part, incurred in action, they are considered a single disability.  38 C.F.R. § 4.16(a)(4) (2015).  Effective January 26, 2012, the Veteran had a combined 70 percent rating with PTSD rated 70 percent disabling.  He has thus met the percentage criteria for PTSD since May 21, 2008.

The January 26, 2012, examination included findings that PTSD caused difficulty in establishing and maintaining effective work and social relationships; inability to establish effective work relationships; and impaired impulse control, such as periods of irritability with periods of violence.  These limitations would seem to be incompatible with most forms of gainful employment.  

At the March 2015 VA examination the examiner stated that:

Concerns arise regarding full-time and part-time gainful employment which is fast paced, in high stress environments with extraneous stimuli.  [The Veteran] may function best in a low stress quiet environment (i.e., midnights) or from home with limited contact with the general public.  Otherwise the veteran is prone to displays of verbal and physical [sic] aggressive behaviors.

It does not appear that the Veteran has occupational experience that would qualify him for the extremely limited type of employment described by the March 2015 examiner.  At his hearing and on examinations, the Veteran described employment working for a trailer manufacturer as a tool crib manager; and as a brick layer in a union and hod bearer.  These types of employment would appear to require interaction with others or not constitute work in a quiet environment at midnight.  He was frequently fired or quit jobs due to anger issues (although he left his most recent employment due to the company's bankruptcy).  Records from the Social Security Administration dated in 2008, describe only moderate PTSD disability; but records from the Veteran's physician during the same period describe a severe disability that had been manifested by hallucinations and required hospitalization.

Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's service connected disabilities have precluded gainful employment during the entire period since the grant of service connection.


ORDER

The claim for a rating in excess of 70 percent for PTSD from January 26, 2012, is dismissed.

Entitlement to a TDIU effective May 21, 2008, is granted.


REMAND

Pertinent VA treatment records are missing from the Veteran's claims file.  During his December 2011 RO hearing, the Veteran reported that he attends weekly Vet Center sessions in addition to weekly group therapy at the Goshen CBOC and individual VA medical center sessions with his therapist and psychiatrist.  At the hearing, the Veteran testified that he had attended one of his weekly Vet Center sessions the day before.  However, the Veteran's claims file does not appear to contain the Vet Center therapy sessions, including the December 14, 2011 session referenced in the hearing.  Moreover, a March 2014 Goshen CBOC psychology note references a discussion between the Goshen psychologist and the Vet Center therapist regarding the Veteran's statement at the Vet Center that he would not inform anyone if he was suicidal because he does not want to return to the inpatient unit in Marion.  As the Vet Center records are relevant to the Veteran's rating claims and are missing from the Veteran's claims file, remand is appropriate in order to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any additional VA treatment records, including records from the Vet Center in South Bend, and records dated from May 2015 to the present, and associate them with the Veteran's claims file.

2.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


